OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division erred in concluding that Labor Law § 241 (6) applies only to work in connection with the construction or demolition of buildings and not to the highway construction project involved here (see, Mosher v State of New York, 80 NY2d 286 [decided today]). Nevertheless, the claimant’s cause of action under that section was properly dismissed. The record supports the Court of Claims conclusion that claimant failed to establish that a violation of a safety regulation promulgated pursuant to Labor Law § 241 (6) was the proximate cause of the accident.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur; Judge Smith taking no part.
Order affirmed, with costs, in a memorandum.